PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BERGMAN et al.
Application No. 15/035,774
Filed: May 11, 2016
For: GYRATORY CRUSHER MAIN SHAFT AND ASSEMBLY

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 09, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed June 11, 2019. The issue fee was timely paid on September 11, 2019.  Accordingly, the application became abandoned on September 12, 2019.  A Notice of Abandonment was mailed September 23, 2019. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Inventor’s Oath/Declaration for Anne Holmberg, (2) the petition fee of $2000, and (3)  a proper statement of unintentional delay. 

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).

This application is being referred to the Office of Data Management for further processing.







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions